PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                            Report on Offender Under Supervision

Name of Offender: Miguel Reyna                               Case Number: A-14-CR-283(01)-LY

Name of Sentencing Judicial Officer: Honorable Lee Yeakel, U.S. District Judge

Date of Original Sentence: February 18, 2015

Original Offense: Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 924(g)(1) and
(a)(2)

Original Sentence: 18 months’ imprisonment, followed by a three-year term of supervised release.
Special conditions include substance abuse treatment; alcohol abstinence; search condition; and a
$100 special assessment (satisfied)

Type of Supervision: Supervised Release       Date Supervision Commenced: November 21, 2019

Assistant U.S. Attorney: Daniel M. Castillo     Defense Attorney: David M.C. Peterson (AFPD)



                                PREVIOUS COURT ACTION

None.

                              NONCOMPLIANCE SUMMARY


Violation of Standard Condition No. 7: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substance, except as prescribed by a physician.”

Nature of Non-compliance: On February 16, 2020, during an unannounced home contact, the
defendant was requested to submit to a drug urinalysis. This officer noticed that the sample’s
clarity was very clear as if it was only water. As the sample looked tampered with, the defendant
was questioned as to the clarity of the sample. The defendant admitted that the sample was in fact
diluted with water. Subsequently, Reyna admitted to the Probation Officer that he used
methamphetamine on or about February 15, 2020.
Reyna, Miguel
Report on Offender Under Supervision
Page 2



U.S. Probation Officer Action: Reyna currently attends individual substance abuse counseling
once per week as a condition of state parole requirements. He was verbally admonished for his
narcotic use and advised another narcotic use admittance or positive urinalysis would result in
placement in substance abuse treatment with a U.S. Probation treatment provider. Reyna will be
placed on random drug testing and his compliance will be closely monitored. Accordingly, the
Court reserves the right to revisit this allegation in the future, and should Reyna incur any further
violations, the Court will be notified immediately.


Approved by,                                                  Respectfully Submitted,



___________________________                                   ______________________
Hector J. Garcia                                              Heather M. Durand
Supervising U.S. Probation Officer                            U.S. Probation Officer
                                                              Date: February 21, 2020



THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                              __________________________
                                                              Honorable Susan Hightower
                                                              United States Magistrate Judge

                                                              Date: _______________
                                                                    February 21, 2020
